 Case 4:18-cv-00411-ALM Document 18 Filed 09/18/19 Page 1 of 1 PageID #: 85




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


BRENT HARRISON, HOLLY WINTERS, and
JAMES YOUNGBLOOD,

                   Plaintiffs,                                     CIVIL ACTION NO.

VS.                                                                    4:18-cv-411

ALLIED COLLECTION SERVICES, INC.,

                   Defendant


                                 STIPULATION OF DISMISSAL

        The parties hereby stipulate that all claims of Plaintiff Brent Harrison is dismissed with

 prejudice. The parties further stipulate that all claims of Holly Winters and James Youngblood

 shall be dismissed without prejudice. Each party shall bear its own costs and attorneys’ fees.


 Dated: September 18, 2019

                                                   /s/ W. Craft Hughes
                                                   W. Craft Hughes
                                                   Jarrett L. Ellzey
                                                   HUGHES ELLZEY, LLP
                                                   1105 Milford St.
                                                   Houston, TX 77006
                                                   Phone: (713) 322-6387
                                                   Fax: (888) 995-3335

                                                   Bryant A. Fitts
                                                   FITTS LAW FIRM, PLLC
                                                   4801 Richmond Ave.
                                                   Houston, Texas 77027
                                                   Phone: (713) 871-1670
                                                   Fax: (713) 583-1492

                                                   Attorneys for Plaintiffs
